      Case 1:19-cr-00064-GHW Document 82-3 Filed 10/26/20 Page 1 of 21




                           UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD
                         WASHINGTON REGIONAL OFFICE


NATALIE EDWARDS,                                  DOCKET NUMBER
            Appellant,                            DC-1221-20-0480-W-1

                v.

DEPARTMENT OF THE TREASURY,                       DATE: July 17, 2020
            Agency.




      Natalie Edwards, Quinton, Virginia, pro se.

      John Theodore Hammer, Magdalena Albornoz Boynton, and Phillip John
        Dickerson, Vienna, Virginia, for the agency.


                                        BEFORE
                                   Andrew M. Dunnaville
                                   Administrative Judge


                                   INITIAL DECISION

      On March 24, 2020, the appellant filed the above-captioned individual right
of action (IRA) appeal with the Merit Systems Protection Board, alleging
whistleblower retaliation. Appeal File (AF), Tab 1. The appellant requested a
hearing. Id. For the following reasons, the appeal is DISMISSED for lack of
jurisdiction.        Because the jurisdictional dispute can be resolved based on the
written record, the appellant’s request for a hearing is DENIED.
        Case 1:19-cr-00064-GHW Document 82-3 Filed 10/26/20 Page 2 of 21

                                                                                    2

                                  BACKGROUND
        The appellant previously worked as a Program Specialist, GS-0301-15 at
the Financial Crimes Enforcement Network (FINCEN), Intelligence Division in
Vienna. Virginia. Appeal File (AF), Tab 7. On October 16, 2018, the appellant
was arrested by Federal law enforcement agents and charged with two counts of
criminal    conduct:   the   unauthorized   disclosure   of   sensitive   government
information – Suspicious Activity Reports (SARs) and conspiracy to make the
unauthorized disclosures of the SARs available to a reporter. Id. On October 18,
2018, the agency suspended the appellant’s access to classified information. AF,
Tab 1 at 9.       On November 16, 2018, the agency proposed the appellant’s
suspension without pay.      Id. at 11 - 12.   On February 22, 2019, the agency
suspended the appellant for an indefinite period of time for her failure to maintain
continued eligibility for access to classified information and maintenance of her
security clearance. AF, Tab 7 at 64.
        The appellant stated that she filed a complaint of whistleblower retaliation
with the Office of Special Counsel (OSC) on June 24, 2019. 1 See AF, Tab 1 at 19
– 21.      The appellant alleged that the suspension of her security clearance,
proposed indefinite suspension, and indefinite suspension were in retaliation for
her protected whistleblower activity and protected disclosures. Id. at 22.
        On January 13, 2020, the appellant pled guilty in the United States District
Court for the Southern District of New York to one count of conspiracy to make
unauthorized disclosures of SARs, in violation of 18 U.S.C. § 371. AF, Tab 7 at
7.
        On January 28, 2020, OSC terminated its inquiry into the appellant’s
allegations of whistleblower retaliation. AF, Tab 1 at 22. The appellant filed the


1
  As discussed below, I was unable to determine the exact date of the OSC complaint at
issue in this proceeding. However, the appellant stated on multiple occasions that the
complaint was filed on June 24, 2019. See AF, Tab 5 at 6, 44.
      Case 1:19-cr-00064-GHW Document 82-3 Filed 10/26/20 Page 3 of 21

                                                                                 3

above-captioned individual right of action (IRA) appeal on March 24, 2020.
Because it appeared as if the Board lacked jurisdiction over the appeal, on April
2, 2020, I issued a Jurisdiction Order, ordering the appellant to provide evidence
and argument on jurisdiction.      AF, Tab 3.     The parties responded to the
Jurisdiction Order on April 10, 2020 and April 22, 2020. AF, Tabs 5, 7, 8.
      On May 13, 2020, I held a telephonic status conference in this proceeding.
AF, Tab 13.     During the status conference, I told the appellant that after
reviewing her response to the Jurisdiction Order, I was unable to determine what
issues had been raised with the OSC in this proceeding, what her disclosures
were, and what the precise nature of the appellant’s claims were.        Id.   The
appellant was allowed the opportunity to submit additional evidence and
argument on the issue of exhaustion, and to produce a detailed list of what her
disclosures were. Id.
      In response to the status conference, the appellant submitted a document
which contained law enforcement sensitive and PII information. AF, Tab 14.
The agency filed a motion to strike, which was granted.        AF, Tab 17.     The
appellant submitted several other responses on the issue of jurisdiction, all of
which have been considered. See AF, Tabs 20-23, 28-29.
      After reviewing the entire record in this proceeding, I find the appeal must
be dismissed because the appellant failed to prove exhaustion of her
administrative remedies, and failed to make a non-frivolous allegation of Board
jurisdiction.


                         ANALYSIS AND FINDINGS

      The Board’s jurisdiction is not plenary, but is limited to those matters over
which it has been granted she jurisdiction by statute or regulation. See Weber
v. Department of the Army, 45 M.S.P.R. 406, 409 (1990). The Board therefore
      Case 1:19-cr-00064-GHW Document 82-3 Filed 10/26/20 Page 4 of 21

                                                                                    4

does not have jurisdiction over all actions that are alleged to be incorrect. See
Weyman v. Department of Justice, 58 M.S.P.R. 509, 512 (1993).
      To establish Board jurisdiction over an individual right of action (IRA)
appeal, an appellant must first prove by a preponderance 2 of the evidence that she
exhausted her administrative remedies before OSC and make nonfrivolous
allegations that:   (1) she engaged in whistleblowing activity by making a
protected disclosure, and (2) the disclosure was a contributing factor in the
agency’s decision to take or fail to take a personnel action.                Bradley
v. Department of Homeland Security, 123 M.S.P.R. 547, ¶ 6 (2016); Aquino
v. Department of Homeland Security, 121 M.S.P.R. 35, ¶¶ 9-10 (2014) (citing
Cassidy v. Department of Justice, 118 M.S.P.R. 74, ¶ 5 (2012)).             Once an
appellant establishes jurisdiction over the IRA appeal, she is entitled to a hearing
on the merits of her claims.       Benton-Flores v. Department of Defense, 121
M.S.P.R. 428, ¶ 5 (2014).


      A. The appellant has failed to prove she exhausted her administrative
         remedies before OSC.
      An appellant may demonstrate exhaustion through her initial OSC
complaint, evidence that she amended the original complaint, including but not
limited to OSC’s determination letter and other letters from OSC referencing any
amended allegations, and the appellant’s written responses to OSC referencing
the amended allegations. See Mason v. Department of Homeland Security, 116
M.S.P.R. 135, 140 (2011). The appellant must prove by preponderant evidence,
rather than merely nonfrivolously allege, exhaustion. See Rusin v. Department of
the Treasury, 92 M.S.P.R. 298, ¶ 20 (2002).


2
 A preponderance of the evidence is that degree of relevant evidence that a reasonable
person, considering the record as a whole, would accept as sufficient to find that a
contested fact is more likely to be true than untrue. 5 C.F.R. § 1201.56(c)(2).
      Case 1:19-cr-00064-GHW Document 82-3 Filed 10/26/20 Page 5 of 21

                                                                                 5

      To satisfy the exhaustion requirement in an IRA appeal, an appellant must
inform OSC of the precise ground of her charge of whistleblowing, giving OSC a
sufficient basis to pursue an investigation which might lead to corrective action.
See Ward v. Merit Systems Protection Board, 981 F.2d 521, 526 (Fed. Cir. 1992).
      In this case, the appellant attached a letter, dated January 28, 2020, which
stated that OSC terminated its inquiry into Case No. MA-20-0406. AF, Tab 1 at
22. While the appellant has proven that OSC terminated its inquiry into Case No.
MA-20-0406, she failed to show what issues were investigated in Case No. MA-
20-0406.
      The appellant filed multiple OSC complaints, and made multiple
allegations of protected activity. The appellant’s appeal and pleadings merged
the issues from the OSC complaints, and the appellant failed to precisely address
what claims were investigated in Case No. MA-20-0406. For example, in her
appeal, the appellant initially stated she filed her complaint with OSC on June 24,
2019. AF, Tab 1 at 5. A copy of a June 24, 2019 addressed to Henry Kerner,
Special Counsel, was attached. Id. at 19.
      The June 24, 2019 letter contained vague references to alleged purported
whistleblowing activity which occurred over the past 4 years. The letter stated as
follows:
      As a Whistleblower, I “blew the whistle” on wrongdoing and
      corruption within the Treasury Department, the OSC, the Federal
      Bureau of Investigation (FBI), the Justice Department, and the
      Intelligence Community. I was acting on the advice of retained
      counsel, Treasury General Counsel, Department of Justice Counsel,
      U.S. Office of Special Counsel, Treasury Inspector General Chief
      Counsel, Congressional Counsel, Congressional Letters, LaFollette
      Act of 1912 (“the right of employees ... to furnish information to
      either House of Congress, or to a committee or Member thereof, may
      not be interfered with or denied.” 5 U.S.C. § 7211), Executive Order
      12674, and the Whistleblower Protection Act.

      I brought forward “reasonable grounds” and disclosed documented
      evidence of wrongdoing; violation of laws, rules, and regulations;
          Case 1:19-cr-00064-GHW Document 82-3 Filed 10/26/20 Page 6 of 21

                                                                                      6

          gross mismanagement; gross waste of funds; abuse of authority; and
          substantial and specific danger to public safety as American lives
          were loss. Wrongdoing pertaining to Treasury knowingly not
          adhering to E.O. 12333 enabling them to “illegally” collect US
          Person’s data; Treasury’s use of “throw away” google accounts to
          communicate with Russia; Treasury not providing Congress all
          documents relevant to “2016 Election” Congressional Letters;
          Iranian payment mechanism; Clinton Foundation, Uranium One
          (CFIUS), Benghazi; Panama Papers; Iran Deal; Russian Collusion;
          Manafort, to name a few. I was directed, in writing by Treasury, that
          I could not speak to Congress. However, as a United States citizen,
          Whistleblower, and Patriot I know I have the right to speak to
          Congress per the Lloyd-La Follette Act.

AF, Tab 5 at 20.

          In addition to the June 24, 2019, letter, the appellant referenced prior OSC
complaints, and numerous claims and personnel actions in her appeal. Id. at 6.
For example, the appellant stated in her appeal that her attorneys “provided a
supplemental certified letter in March 2018 and requested OSC consider backpay
as a corrective action under 5 U.S.C. § 1214(b)(4)(g)(2).” Id. The appellant also
included in her appeal a Designation of Personal Legal Representative for OSC
Case MA-17-3685, which was submitted on April 4, 2019. Id. at 18.
          Due in part to the multiple allegations and lack of specificity, in the April
2, 2020 Jurisdiction Order, I ordered the appellant to provide the date of her
complaint to OSC, the matters she raised in it, and any amendments. See AF, Tab
3 at 7.
          In her response to the Jurisdiction Order, the appellant failed to clarify the
issue. The appellant stated the date of her complaint to OSC was June 24, 2019,
and referenced the June 24, 2019 letter to Special Counsel Kerner. AF, Tab 5 at
6, 44. However, the appellant also stated that she filed her formal complaint with
OSC in March 2019. Id. at 7, 45. In addition, the appellant’s response contained
information from OSC Case MA-17-3685, which was filed on October 26, 2017.
AF, Tab 5 at 15, 21.
      Case 1:19-cr-00064-GHW Document 82-3 Filed 10/26/20 Page 7 of 21

                                                                                      7

      The appellant’s written response to the Jurisdiction Order also referenced
issues from earlier cases.         The appellant stated she “verbally declared
whistleblower status in late 2015/early 2016,” contacting members of Congress
and the OIG. AF, Tab 5 at 10. The appellant stated she met with Congress in
September, 2016, filed a formal whistleblower complaint in March, 2017, and
filed a retaliation complaint with OSC in May, 2017. Id.
      After reviewing the appellant’s response, to the Jurisdiction Order, I
initiated a telephonic status conference to discuss jurisdiction.        AF, Tab 13.
During the status conference, I told the appellant that I was unable to determine
what issues had been raised with the OSC for purposes of the above-captioned
proceeding. Id. at 2. The appellant was provided another opportunity to prove
exhaustion. Id. at 3.
      In response to the status conference, the appellant submitted a document
which contained law enforcement sensitive information and PII. AF, Tab 14.
The agency filed a motion to strike, which was granted.            AF, Tab 17.     The
appellant then submitted several other responses which discussed jurisdiction, all
of which have been considered.         See AF, Tabs 20-23, 28-29.         None of the
documents clarified the issue of exhaustion. Id.
      The documents submitted in response to the status conference again
contained multiple references to numerous OSC appeals, made during a 3 year
time period. See id. For example, in the appellant’s June 8, 2020 pleading, the
appellant stated she initially filed with the OSC on May 30, 2017, and an IRA
“appeal letter” was provided by OSC on June 18, 2018. AF, Tab 22 at 6. The
appellant submitted a copy of a letter from OSC regarding OSC File No. MA-17-
3685, which appears to be the June 18, 2018 “appeal letter.” AF, Tab 23 at 41. 3
The letter stated that the OSC investigated the following issues:


3
  While the letter was undated, in the Table of Contents for the pleading, the appellant
identified the letter as “06.18.18 OSC IRA Letter.”
      Case 1:19-cr-00064-GHW Document 82-3 Filed 10/26/20 Page 8 of 21

                                                                                8

      In your prohibited personnel practice complaint, you allege that the
      U.S. Department of the Treasury revoked your security clearance and
      Public Key Infrastructure access, failed to consider your application
      for promotion, and subjected you to a generally hostile work
      environment in retaliation for your resisting your leadership’s efforts
      to realign your office, which you allege had significant national
      security implications, and for reporting these issues to the Office of
      Inspector General, Congress, and other parties. You also reported
      that the former Secretary of your agency made false or deliberately
      misleading statements to Congress.

Id. at 41.

      Many of the issues raised in OSC Case No. MA-17-3685 were raised by the
appellant in this proceeding. The appellant provided a portion of a complaint
dated October 26, 2017, which referenced Case No. MA-17-3685, as well as a
letter directed to Director Kenneth Blanco, dated February 13, 2018, which
referenced OSC Case No. MA-17-3685. See AF, Tab 5 at 15, 21. The appellant
also provided multiple e-mails and other documents from 2016, 2017, and early
2018 that may have been considered in Case No. MA-17-3685. See AF, Tab 22 at
16 – 61. The appellant failed to show what information, if any, was considered in
Case No. MA-17-3685, which was closed on or about June 18, 2018, and what
was addressed in Case No. MA-20-0406.           If the issues were addressed or
investigated in Case No. MA-17-3685, then an appeal on those issues would
likely be untimely. The appellant was required to file a request for corrective
action within 65 days of receiving the letter. See AF, Tab 23 at 41.
      Accordingly, after reviewing the entire record, I cannot identify which
issues were addressed by OSC in this proceeding. Therefore, the appellant has
failed to prove exhaustion by a preponderance of the evidence.


      B. The appellant failed to make a non-frivolous allegation that she
         engaged in whistleblowing activity.
      Case 1:19-cr-00064-GHW Document 82-3 Filed 10/26/20 Page 9 of 21

                                                                                 9

      In addition to satisfying the exhaustion requirement, an appellant must
show she made a non-frivolous allegation that she made a protected disclosure
and the disclosure was a contributing factor in an agency’s decision to take a
personnel action. A non-frivolous allegation is an assertion that, if proven, could
establish the matter at issue.   Bradley, 123 M.S.P.R. 547, ¶ 6 (citing Lewis
v. Department of Defense, 123 M.S.P.R. 255, ¶ 7 (2016) and 5 C.F.R.
§ 1201.4(s)).   A protected disclosure is a disclosure of information that the
appellant reasonably believes evidences a violation of any law, rule, or
regulation, gross mismanagement, a gross waste of funds, an abuse of authority,
or a substantial and specific danger to public health or safety.         5 U.S.C.
§ 2302(b)(8); Bradley, 123 M.S.P.R. 547, ¶ 7; Rumsey v. Department of Justice,
120 M.S.P.R. 259, ¶ 7 (2013).       At the jurisdictional stage, the appellant is
burdened only with making a nonfrivolous allegation that she reasonably believed
that her disclosure evidenced one of the circumstances described in 5 U.S.C. §
2302(b)(8). Bradley, 123 M.S.P.R. 547, ¶ 7; Schoenig v. Department of Justice,
120 M.S.P.R. 318, ¶ 8 (2013). A reasonable belief is one that a disinterested
observer with the employee’s knowledge of essential facts could reasonably
conclude that the disclosed information constituted a protected disclosure. See
Lachance v. White, 174 F.3d 1378, 1381 (Fed. Cir. 1999).
      The disclosures must be specific and detailed, not vague allegations of
wrongdoing regarding broad or imprecise matters. Linder v. Department of
Justice, 122 M.S.P.R. 14, ¶ 14 (2014) (concluding that to establish IRA
jurisdiction, an appellant must make a specific and detailed allegation of
wrongdoing, rather than a vague one). See Ellison v. Merit Systems Protection
Board, 7 F.3d 1031, 1037 (Fed.Cir.1993).       See also Keefer v. Department of
Agriculture, 82 M.S.P.R. 687, ¶ 10 (1999); Padilla v. Department of the Air
Force, 55 M.S.P.R. 540, 543–44 (1992). The Board has consistently held that an
appellant must articulate exactly what her disclosures are.        See Keeger v.
Department of Agriculture, 92 M.S.P.R. 476, fn 2. (2002).
     Case 1:19-cr-00064-GHW Document 82-3 Filed 10/26/20 Page 10 of 21

                                                                                 10

      It is not the Board’s obligation to pore through the record, or to construe
and make sense of allegations based on documents in the file. Id. An appellant
“whose submissions lack clarity risks being found to have failed to meet his
burden of proof.”    See Luecht v. Department of the Navy, 87 M.S.P.R. 297
(2000).
      In this case, I find the appellant failed to make specific and detailed
allegations that she engaged in whistleblowing activity. When asked to describe
her protected activity, the appellant stated in her initial response to the
Jurisdiction Order, “I brought forward, per the Whistleblower Enhancement Act
2012 Pub. L. 112-119, disclosures, which I reasonably believed to be violations
of laws, rules, and regulations, as well as gross mismanagement, gross waste of
funds, an abuse of authorities, a danger to public health and safety domestic and
abroad, and a danger to civil liberties (E.O. 12333).”      AF, Tab 5 at 5.     The
appellant said she made the disclosures between 2016 and 2018. Id.
      As discussed above, the appellant was allowed to amend her response to
the Jurisdiction Order. See AF, Tab 13. The appellant was told to provide a
detailed list of what her disclosures were, and for each disclosure state who it was
made to, when it was made, and why she believes it should be protected. Id. The
appellant submitted several additional responses, none of which contained a
precise statement which identified the appellant’s alleged disclosures. See AF,
Tabs 20-23, 28-29.    Instead of directly responding to the order, the appellant
provided examples of what she believed to be whistleblower activity, without
providing details such as when they were made, to whom they were made, or
when she raised the claims with the OSC. 4
      For example, in her amended responses, the appellant appeared to argue
that she notified her immediate supervisor and the FinCEN Director of Security


4
 As discussed above, many of the appellant’s alleged protected disclosures appear to
have been investigated in OSC Case No. MA-17-3685.
      Case 1:19-cr-00064-GHW Document 82-3 Filed 10/26/20 Page 11 of 21

                                                                                   11

of the agency not using the correct NSA forms per 5 U.S.C. § 2302(b)(13)2 and 5
U.S.C § 2302(f)(1)(D). AF, Tab 23 at 19; AF, Tab 28 at 7. In addition, the
appellant stated she “made factual assertions and raised an affirmative defense of
reprisal   for   participating   in   activity   under   section   2302(b)(9)(B)   and
2302(b)(9)(C).    AF, Tab 23 at 19.        The appellant did not specify when this
activity took place, or when the disclosure was investigated by OSC.
      The appellant also stated she notified her supervisor, Treasury IG, OSC,
and Congress of her reasonable belief that the constitutional rights of Paul
Manafort were being violated. AF, Tab 23 at 26. The appellant, however, did not
state when the disclosures were made, or provide details on how the disclosures
were made. Id.
      In addition, the appellant claimed the agency violated Executive Order
12333.     As with the other allegations, the appellant failed to provide specific
details regarding the disclosure, and failed to indicate whether the issue had been
investigated in a previous proceeding. The appellant stated as follows:
      There was definitive harmful error in the application of the Agency’s
      procedure as the disclosures were made to FinCEN Director of
      Security who participated in the protected activity that I reasonably
      believed to be covered by subsection 5 U.S. Code § 2302
      (a)(2)(D)(i), 5 U.S.C. § 2302 (b)(8)(A)(i), 5 U.S.C. § 2302
      (b)(8)(B)(i), and 5 U.S.C. § 2302 (b)(8)(C)(i). There was definitive
      harmful error in the application of the Agency’s, Department of
      Treasury, Terrorism and Finance, and Office of Intelligence Analysis
      (OIA) and the Agency’s, a member of the Intelligence Community,
      procedures violating, specifically Executive Order 12333 and the
      Civil Liberties of United States American Citizens by (1) unmasking
      US American Citizens names and (2) collect US Persons Financial
      Data, thus illegally spying on US citizens. OIA is operating illegally
      in accordance with EO 12333 as OIA has no approved or signed
      Attorney General guidelines as required per the law and therefore is
      in violation of US civil liberties. The whistleblower received a 14-
      day suspension. OSC provided an IRA and referred the
      whistleblower to the MSPB.

AF, Tab 23 at 27 – 28.
      Case 1:19-cr-00064-GHW Document 82-3 Filed 10/26/20 Page 12 of 21

                                                                                  12

      The appellant also claimed that the agency “failed to act on blatant
harassment and intimidation towards me during a conference meeting with my
supervisor present,” but failed to articulate any details. Id. at 29. The appellant
claimed that the agency mishandled a grievance, but did not state when the
grievance was made or how the agency mishandled it.             Id.   Likewise, the
appellant stated she met with Congressional staffers and members in the Senate
building, but did not provide any details on when these meetings took place, or
with whom. Id. at 30.
      Accordingly, I find the appellant failed to articulate exactly what her
disclosures were, and therefore has failed to make a non-frivolous allegation of
Board jurisdiction. See Ellison, 7 F.3d at 1037; Keeger, 92 M.S.P.R. at 476, fn
2.


      C. The Board lacks jurisdiction over the appellant’s allegations of
         disability discrimination, as well as issues related to her security
         clearance.
      The appellant discussed disability discrimination, EEO retaliation, and
issues related to her security clearance in her appeal. AF, Tabs 1, 5. The Board
lacks jurisdiction over claims of discrimination on the basis of disability or EEO
retaliation in the context of an IRA appeal. See Benton-Flores v. Department of
Defense, 121 M.S.P.R. 428 (2014); McCarthy v. International Boundary & Water
Commission, 116 M.S.P.R. 594 (2011), aff’d, 497 Fed. Appx. 4 (Fed. Cir.2012).
EEO complaints are not protected disclosures under 5 U.S.C. § 2302(b)(8) and
are not protected activity under 5 U.S.C. § 2302(b)(9). See Kerr v. Jewell, 836
F.3d 1048, 1055-59 (9th Cir. 2016).
      In addition, the Board has long held that the denial, suspension or
revocation of a security clearance does not fall within the statutory definition of a
“personnel action,” and therefore cannot be the subject of an IRA appeal. See
Weber v. Department of the Army, 59 M.S.P.R. 293, 297 (1993), aff'd, 26 F.3d
      Case 1:19-cr-00064-GHW Document 82-3 Filed 10/26/20 Page 13 of 21

                                                                                13

140, 1994 WL 191997 (Fed.Cir.1994) (Table). The Board also found that the
Supreme Court’s decision in Department of the Navy v. Egan, 484 U.S. 518
(1988), which held that the Board lacked authority to review an agency’s
underlying reasons for the suspension or cancellation of a security clearance in
connection with an adverse action appeal, precluded the Board from reviewing
allegations of retaliation for whistleblowing when the claims pertained to
revocation of a security clearance.    See Wilson v. Department of Energy, 63
M.S.P.R. 228, 232 (1994).


      Accordingly, for the reasons set forth above, the appeal must be dismissed
for lack of jurisdiction.

                                   DECISION
      The appeal is DISMISSED.



FOR THE BOARD:                                          /S/
                                      Andrew M. Dunnaville
                                      Administrative Judge

                            NOTICE TO APPELLANT
      This initial decision will become final on August 21, 2020, unless a
petition for review is filed by that date. This is an important date because it is
usually the last day on which you can file a petition for review with the Board.
However, if you prove that you received this initial decision more than 5 days
after the date of issuance, you may file a petition for review within 30 days after
the date you actually receive the initial decision. If you are represented, the 30-
day period begins to run upon either your receipt of the initial decision or its
receipt by your representative, whichever comes first. You must establish the
date on which you or your representative received it. The date on which the initial
decision becomes final also controls when you can file a petition for review with
      Case 1:19-cr-00064-GHW Document 82-3 Filed 10/26/20 Page 14 of 21

                                                                                 14

one of the authorities discussed in the “Notice of Appeal Rights” section, below.
The paragraphs that follow tell you how and when to file with the Board or one of
those authorities. These instructions are important because if you wish to file a
petition, you must file it within the proper time period.

                                BOARD REVIEW
      You may request Board review of this initial decision by filing a petition
for review.
      If the other party has already filed a timely petition for review, you may
file a cross petition for review. Your petition or cross petition for review must
state your objections to the initial decision, supported by references to applicable
laws, regulations, and the record. You must file it with:
                              The Clerk of the Board
                          Merit Systems Protection Board
                                1615 M Street, NW.
                             Washington, DC 20419

A petition or cross petition for review may be filed by mail, facsimile (fax),
personal or commercial delivery, or electronic filing. A petition submitted by
electronic filing must comply with the requirements of 5 C.F.R. § 1201.14, and
may     only    be    accomplished      at    the   Board's    e-Appeal     website
(https://e-appeal.mspb.gov).

                       NOTICE OF LACK OF QUORUM
      The Merit Systems Protection Board ordinarily is composed of three
members, 5 U.S.C. § 1201, but currently there are no members in place. Because a
majority vote of the Board is required to decide a case, see 5 C.F.R. § 1200.3(a),
(e), the Board is unable to issue decisions on petitions for review filed with it at
this time. See 5 U.S.C. § 1203. Thus, while parties may continue to file petitions
for review during this period, no decisions will be issued until at least two
members are appointed by the President and confirmed by the Senate. The lack of
a quorum does not serve to extend the time limit for filing a petition or cross
     Case 1:19-cr-00064-GHW Document 82-3 Filed 10/26/20 Page 15 of 21

                                                                                 15

petition. Any party who files such a petition must comply with the time limits
specified herein.
      For alternative review options, please consult the section below titled
“Notice of Appeal Rights,” which sets forth other review options.

         Criteria for Granting a Petition or Cross Petition for Review

      Pursuant to 5 C.F.R. § 1201.115, the Board normally will consider only
issues raised in a timely filed petition or cross petition for review. Situations in
which the Board may grant a petition or cross petition for review include, but are
not limited to, a showing that:
      (a) The initial decision contains erroneous findings of material fact. (1)
Any alleged factual error must be material, meaning of sufficient weight to
warrant an outcome different from that of the initial decision. (2) A petitioner
who alleges that the judge made erroneous findings of material fact must explain
why the challenged factual determination is incorrect and identify specific
evidence in the record that demonstrates the error. In reviewing a claim of an
erroneous finding of fact, the Board will give deference to an administrative
judge’s credibility determinations when they are based, explicitly or implicitly,
on the observation of the demeanor of witnesses testifying at a hearing.
      (b) The initial decision is based on an erroneous interpretation of statute or
regulation or the erroneous application of the law to the facts of the case. The
petitioner must explain how the error affected the outcome of the case.
      (c) The judge’s rulings during either the course of the appeal or the initial
decision were not consistent with required procedures or involved an abuse of
discretion, and the resulting error affected the outcome of the case.
      (d) New and material evidence or legal argument is available that, despite
the petitioner’s due diligence, was not available when the record closed. To
constitute new evidence, the information contained in the documents, not just the
      Case 1:19-cr-00064-GHW Document 82-3 Filed 10/26/20 Page 16 of 21

                                                                                  16

documents themselves, must have been unavailable despite due diligence when
the record closed.
      As stated in 5 C.F.R. § 1201.114(h), a petition for review, a cross petition
for review, or a response to a petition for review, whether computer generated,
typed, or handwritten, is limited to 30 pages or 7500 words, whichever is less. A
reply to a response to a petition for review is limited to 15 pages or 3750 words,
whichever is less. Computer generated and typed pleadings must use no less than
12 point typeface and 1-inch margins and must be double spaced and only use one
side of a page. The length limitation is exclusive of any table of contents, table of
authorities, attachments, and certificate of service. A request for leave to file a
pleading that exceeds the limitations prescribed in this paragraph must be
received by the Clerk of the Board at least 3 days before the filing deadline. Such
requests must give the reasons for a waiver as well as the desired length of the
pleading and are granted only in exceptional circumstances. The page and word
limits set forth above are maximum limits. Parties are not expected or required to
submit pleadings of the maximum length. Typically, a well-written petition for
review is between 5 and 10 pages long.
      If you file a petition or cross petition for review, the Board will obtain the
record in your case from the administrative judge and you should not submit
anything to the Board that is already part of the record. A petition for review
must be filed with the Clerk of the Board no later than the date this initial
decision becomes final, or if this initial decision is received by you or your
representative more than 5 days after the date of issuance, 30 days after the date
you or your representative actually received the initial decision, whichever was
first. If you claim that you and your representative both received this decision
more than 5 days after its issuance, you have the burden to prove to the Board the
earlier date of receipt. You must also show that any delay in receiving the initial
decision was not due to the deliberate evasion of receipt. You may meet your
burden by filing evidence and argument, sworn or under penalty of perjury (see 5
      Case 1:19-cr-00064-GHW Document 82-3 Filed 10/26/20 Page 17 of 21

                                                                                 17

C.F.R. Part 1201, Appendix 4) to support your claim. The date of filing by mail
is determined by the postmark date. The date of filing by fax or by electronic
filing is the date of submission. The date of filing by personal delivery is the
date on which the Board receives the document. The date of filing by commercial
delivery is the date the document was delivered to the commercial delivery
service. Your petition may be rejected and returned to you if you fail to provide
a statement of how you served your petition on the other party. See 5 C.F.R.
§ 1201.4(j). If the petition is filed electronically, the online process itself will
serve the petition on other e-filers. See 5 C.F.R. § 1201.14(j)(1).
      A cross petition for review must be filed within 25 days after the date of
service of the petition for review.

                     NOTICE TO AGENCY/INTERVENOR
      The agency or intervenor may file a petition for review of this initial
decision in accordance with the Board's regulations.

                         NOTICE OF APPEAL RIGHTS
      You may obtain review of this initial decision only after it becomes final,
as explained in the “Notice to Appellant” section above. 5 U.S.C. § 7703(a)(1).
By statute, the nature of your claims determines the time limit for seeking such
review and the appropriate forum with which to file.           5 U.S.C. § 7703(b).
Although we offer the following summary of available appeal rights, the Merit
Systems Protection Board does not provide legal advice on which option is most
appropriate for your situation and the rights described below do not represent a
statement of how courts will rule regarding which cases fall within their
jurisdiction. If you wish to seek review of this decision when it becomes final,
you should immediately review the law applicable to your claims and carefully
follow all filing time limits and requirements.        Failure to file within the
applicable time limit may result in the dismissal of your case by your
chosen forum.
     Case 1:19-cr-00064-GHW Document 82-3 Filed 10/26/20 Page 18 of 21

                                                                                       18

      Please read carefully each of the three main possible choices of review
below to decide which one applies to your particular case. If you have questions
about whether a particular forum is the appropriate one to review your case, you
should contact that forum for more information.

      (1) Judicial review in general. As a general rule, an appellant seeking
judicial review of a final Board order must file a petition for review with the U.S.
Court of Appeals for the Federal Circuit, which must be received by the court
within 60 calendar days of the date this decision becomes final.                 5 U.S.C.
§ 7703(b)(1)(A).
      If you submit a petition for review to the U.S. Court of Appeals for the
Federal   Circuit,   you   must   submit   your   petition    to   the   court    at   the
following address:
                              U.S. Court of Appeals
                              for the Federal Circuit
                             717 Madison Place, N.W.
                             Washington, D.C. 20439

      Additional information about the U.S. Court of Appeals for the Federal
Circuit is available at the court’s website, www.cafc.uscourts.gov. Of particular
relevance is the court’s “Guide for Pro Se Petitioners and Appellants,” which is
contained within the court’s Rules of Practice, and Forms 5, 6, 10, and 11.
      If you are interested in securing pro bono representation for an appeal to
the U.S. Court of Appeals for the Federal Circuit, you may visit our website at
http://www.mspb.gov/probono for information regarding pro bono representation
for Merit Systems Protection Board appellants before the Federal Circuit. The
Board neither endorses the services provided by any attorney nor warrants that
any attorney will accept representation in a given case.

      (2) Judicial   or    EEOC    review    of   cases      involving   a   claim     of
discrimination. This option applies to you only if you have claimed that you
     Case 1:19-cr-00064-GHW Document 82-3 Filed 10/26/20 Page 19 of 21

                                                                                19

were affected by an action that is appealable to the Board and that such action
was based, in whole or in part, on unlawful discrimination. If so, you may obtain
judicial review of this decision—including a disposition of your discrimination
claims—by filing a civil action with an appropriate U.S. district court (not the
U.S. Court of Appeals for the Federal Circuit), within 30 calendar days after this
decision becomes final under the rules set out in the Notice to Appellant section,
above.   5 U.S.C. § 7703(b)(2); see Perry v. Merit Systems Protection Board,
582 U.S. ____ , 137 S. Ct. 1975 (2017). If the action involves a claim of
discrimination based on race, color, religion, sex, national origin, or a disabling
condition, you may be entitled to representation by a court-appointed lawyer and
to waiver of any requirement of prepayment of fees, costs, or other security. See
42 U.S.C. § 2000e-5(f) and 29 U.S.C. § 794a.
      Contact information for U.S. district courts can be found at their respective
websites, which can be accessed through the link below:
      http://www.uscourts.gov/Court_Locator/CourtWebsites.aspx.
      Alternatively, you may request review by the Equal Employment
Opportunity Commission (EEOC) of your discrimination claims only, excluding
all other issues. 5 U.S.C. § 7702(b)(1). You must file any such request with the
EEOC’s Office of Federal Operations within 30 calendar days after this decision
becomes final as explained above. 5 U.S.C. § 7702(b)(1).
      If you submit a request for review to the EEOC by regular U.S. mail, the
address of the EEOC is:
                         Office of Federal Operations
                  Equal Employment Opportunity Commission
                               P.O. Box 77960
                          Washington, D.C. 20013

      If you submit a request for review to the EEOC via commercial delivery or
by a method requiring a signature, it must be addressed to:
     Case 1:19-cr-00064-GHW Document 82-3 Filed 10/26/20 Page 20 of 21

                                                                                20

                            Office of Federal Operations
                     Equal Employment Opportunity Commission
                                 131 M Street, N.E.
                                   Suite 5SW12G
                             Washington, D.C. 20507

      (3) Judicial     review     pursuant   to   the   Whistleblower   Protection
Enhancement Act of 2012. This option applies to you only if you have raised
claims of reprisal for whistleblowing disclosures under 5 U.S.C. § 2302(b)(8) or
other protected activities listed in 5 U.S.C. § 2302(b)(9)(A)(i), (B), (C), or (D).
If so, and your judicial petition for review “raises no challenge to the Board's
disposition of allegations of a prohibited personnel practice described in section
2302(b) other than practices described in section 2302(b)(8) or 2302(b)(9)(A)(i),
(B), (C), or (D),” then you may file a petition for judicial review with the U.S.
Court of Appeals for the Federal Circuit or any court of appeals of competent
jurisdiction. The court of appeals must receive your petition for review within
60 days of the date this decision becomes final under the rules set out in the
Notice to Appellant section, above. 5 U.S.C. § 7703(b)(1)(B).
      If you submit a petition for judicial review to the U.S. Court of Appeals for
the Federal Circuit, you must submit your petition to the court at the
following address:
                                 U.S. Court of Appeals
                                 for the Federal Circuit
                                717 Madison Place, N.W.
                                Washington, D.C. 20439

      Additional information about the U.S. Court of Appeals for the Federal
Circuit is available at the court’s website, www.cafc.uscourts.gov. Of particular
relevance is the court’s “Guide for Pro Se Petitioners and Appellants,” which is
contained within the court’s Rules of Practice, and Forms 5, 6, 10, and 11.
      If you are interested in securing pro bono representation for an appeal to
the U.S. Court of Appeals for the Federal Circuit, you may visit our website at
http://www.mspb.gov/probono for information regarding pro bono representation
     Case 1:19-cr-00064-GHW Document 82-3 Filed 10/26/20 Page 21 of 21

                                                                           21

for Merit Systems Protection Board appellants before the Federal Circuit. The
Board neither endorses the services provided by any attorney nor warrants that
any attorney will accept representation in a given case.
      Contact information for the courts of appeals can be found at their
respective websites, which can be accessed through the link below:
      http://www.uscourts.gov/Court_Locator/CourtWebsites.aspx
